Citation Nr: 1424531	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  07-32 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, other than posttraumatic stress disorder (PTSD), to include bipolar disorder.

2.  Entitlement to service connection for PTSD.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1970 to November 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the claims.  

In August 2011 and August 2013, the Board remanded the case to the RO for additional evidentiary development.  When this case was before the Board in August 2011, the Board reopened the claim for service connection for a psychiatric disability other than PTSD, to include bipolar disorder.  As discussed in more detail below, the Board finds there was not substantial compliance with its remand orders as they related to the Veteran's claim for service connection for PTSD, resulting in a necessary remand of this issue only.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran failed to report for a scheduled VA examination in March 2014 pertaining to his reopened claim of entitlement to service connection for a psychiatric disability other than PTSD, to include bipolar disorder, and he has not shown good cause for that failure to report.


CONCLUSION OF LAW

The reopened claim of entitlement to service connection for a psychiatric disability, other than PTSD, to include bipolar disorder, must be denied due to the Veteran's failure to report for a scheduled VA examination without good cause.  38 C.F.R. § 3.655 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

However, the U. S. Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 2-2004 (interpreting that VA notice was not required where evidence could not establish entitlement to the benefit claimed).  As the law is dispositive in the instant claim, no additional discussion of the duty to notify or assist is therefore required.

II. Service Connection

When a claimant fails to report for a scheduled medical examination without good cause, in a reopened claim for a benefit which was previously disallowed, the claim shall be denied.  38 C.F.R. § 3.655.  

The Court has held that the burden is upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993). 

In August 2013, after previously reopening the claim of service connection for a psychiatric disability other than PTSD, to include bipolar disorder, the Board remanded the claim to the RO for further development that included affording the Veteran a VA mental health examination.  There has been substantial compliance with the August 2013 remand orders as they relate to this claim as the RO conceded the Veteran's 1973 stressor during his service in Charleston, South Carolina and he was scheduled for a VA mental health examination in March 2014.  However, the Veteran did not appear for this VA examination and has provided no rationale showing good cause explaining why he failed to report. 

The address used by the RO to notify the Veteran of the VA mental health examination was the Veteran's most current address of record.  There is no indication in the record that the mail was not received.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992) (regarding the presumption of regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of regularity to RO actions). 

The notice letter regarding the scheduled March 2014 mental health VA examination is not of record, but the report from the VA medical facility notes that the Veteran failed to report for the scheduled examination.  The April 2014 supplemental statement of the case (SSOC) informed the Veteran of his failure to report and there being no showing in the record of good cause for his failure to report.  There is no record in the claims folder of a response from the Veteran. 

In short, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  The Board finds that additional efforts to schedule a VA examination would be futile.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1(q). 

Given the presumption of regularity of the mailing of the VA examination scheduling notice and the fact that the Veteran has not contacted the RO with a reason for his failure to report, the Board finds that the Veteran failed to report to the scheduled March 2014 VA examination without good cause.  38 C.F.R. § 3.655.  Therefore, in accordance with 38 C.F.R. § 3.655, the reopened claim of service connection for a psychiatric disability other than PTSD, to include bipolar disorder, must be denied as a matter of law.


ORDER

Entitlement to service connection for a psychiatric disability other than PTSD, to include bipolar disorder, is denied.


REMAND

The Veteran is also claiming entitlement to service connection for PTSD.  This issue was previously remanded in August 2013 to confirm the Veteran's stressors, determine if the Veteran had experienced fear of hostile military activity while on active duty and to afford him a VA mental health examination.  There is no indication in the record that the AMC specifically stated what stressors, if any, were established by the record and whether the Veteran experienced fear of hostile military activity while on active duty.  Although the Veteran failed to appear for his scheduled March 2014 VA mental health examination without good cause, substantial compliance with all of the remand orders are required in order to fairly adjudicate the claim.  See 38 C.F.R. § 3.655; Stegall, 11 Vet. App. at 270-71.  Thus, it is necessary to remand the case in order for the AMC to fully comply with the Board's August 2013 remand instructions.

Additionally, the most recent treatment records from the Fayetteville VAMC are dated from August 2011.  On remand, records of any ongoing VA treatment for the Veteran's PTSD should be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care
providers, not previously identified, who have treated the Veteran for any PTSD issues since service.  After securing the necessary release(s), obtain these records, including all updated pertinent treatment records from the Fayetteville VAMC from August 2011 to present.

2.  After using the Joint Services Records Research Center (JSRRC) as necessary, make a specific determination as to whether the Veteran experienced fear of hostile military activity while on active duty, within the purview of the July 2010 amendment to the regulation governing PTSD claims.  See 38 C.F.R. § 3.304(f)(3).  

Specific attention should be paid to the March 2014 VA memorandum, wherein the Veteran's stressor regarding the death of Airman Irvine was conceded and the September 2007 Defense Personnel Records Information Retrieval System (DPRIS) record, finding that during the Veteran's service at U-Tapao Air Force Base in Thailand, there were no alerts due to possible attacks but three exercises were conducted simulating aircraft accidents.
3.  After completing the above, schedule the Veteran for a VA psychiatric examination to determine the etiology of any current PTSD.  The Veteran's claims file, including this remand, and all pertinent medical records should be made available to the examiner for review.  All tests deemed necessary, including psychological testing, should be performed and all findings should be reported in detail.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran suffers from PTSD.

If PTSD is diagnosed (under DSM-IV criteria), the examiner should identify the specific stressor(s) upon which the diagnosis is based and explain whether the stressor(s) are related to the Veteran's fear of in-service hostile military or terrorist activity, and whether the Veteran's symptoms are related to the claimed stressor(s). 

A full rationale must be provided for all stated medical opinions that reflect consideration of all lay and medical evidence.  In providing the opinion, the examiner should address the significance of the Veteran's claimed in-service stressors, including the conceded stressor of seeing Airman Irvine, whom he supervised, in the hospital with major injuries from a motorcycle accident and his death one week later from pneumonia; the claim that during his service at U-Tapao Air Force Base in Thailand, he and some other servicemen were given M16s and sent out into the woods on the back of a truck and he was scared, did not know it was just an exercise and never got over it; the statements from the Veteran's friends and family, noting his change in demeanor once he returned from service, including mood swings, nervousness, sleeping problems, sensitivity to loud noises, alcohol dependence, being socially withdrawn, and going to live in the woods for weeks at a time; and, the various VAMC diagnoses of PTSD.

Note:  if the examiner concludes that any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why these opinions would be speculative and what, if any, additional evidence would permit such opinions to be made.

4.  Then, readjudicate the issue on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


